 
 
IV 
108th CONGRESS
2d Session
H. RES. 573 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2004 
Ms. Kilpatrick submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Honoring the life of Mildred McWilliams Millie Jeffrey (1910–2004) and her contributions to her community and to the nation. 
 
Whereas Mildred McWilliams Millie Jeffrey, a social justice activist, a retired UAW Director of the Consumer Affairs Department and a Governor Emerita of Wayne State University, died peacefully surrounded by her family on March 23, 2004, in the Metro Detroit area at the age of 93; 
Whereas in 2000, President William Jefferson Clinton awarded Millie the Medal of Freedom, the highest civilian award bestowed by the United States government; 
Whereas in seeking world peace by ensuring equality for all, Millie spent a lifetime working on labor, civil rights, education, health care, youth employment, and recreation issues; 
Whereas Millie brought inspiration and humor to the many people she touched and did so with optimism and undaunted spirit; 
Whereas Millie’s list of accomplishments and awards is long but what she is most remembered for is her zest for organizing, including mentoring legions of women and men in the labor, civil rights, women’s rights, and peace movements; 
Whereas President Clinton stated that Her impact will be felt for generations, and her example never forgotten; 
Whereas Millie was born in Alton, Iowa on December 29, 1910, and was the oldest of seven children; 
Whereas in 1932 Millie was graduated from the University of Minnesota with a bachelor’s degree in Psychology and in 1934 Millie received a master’s degree in Social Economy and Social Research from Bryn Mawr College; 
Whereas Millie became an organizer for the Amalgamated Clothing Workers of America in Philadelphia and then Educational Director of the Pennsylvania Joint Board of Shirt Workers; 
Whereas in 1936, she married fellow Amalgamated Clothing Workers of America organizer Homer Newman Jeffrey, and they traveled throughout the South and East organizing textile workers; 
Whereas during World War II, the Jeffreys worked in Washington, D.C. as consultants to the War Labor Board, where they became close friends with Walter, Victor, and Roy Reuther; 
Whereas Millie and Newman Jeffrey moved to Detroit in 1944 when Victor Reuther offered Millie a job as director of the newly formed UAW Women’s Bureau; 
Whereas Millie’s commitment to equal rights fueled her career at the UAW; 
Whereas Millie organized the first UAW women’s conference in response to the massive postwar layoffs of women production workers replaced by returning veterans; 
Whereas from 1949 until 1954, Millie ran the UAW’s radio station; 
Whereas Millie moved on to direct the Community Relations Department of the UAW; 
Whereas Millie served as Director of the Consumer Affairs Department of the UAW from 1968 until her retirement in 1976; 
Whereas Millie joined the NAACP in the 1940s and marched in the south with Dr. Martin Luther King Jr. in the 1960s; 
Whereas Former Executive Secretary of the Detroit Branch of the NAACP, Arthur Johnson, said that in the civil rights movement, she knew how to fight without being disagreeable; 
Whereas as a founding member and chair of the National Women’s Political Caucus, Millie supported female candidates for public office; 
Whereas Millie ran for public office in 1974 and was elected by the people of the State of Michigan to the Wayne State University Board of Governors, an office she held for 16 years (1974-1990); 
Whereas Millie served three terms as Chair of the Wayne State University Board of Governors; 
Whereas Millie loved Wayne State University and was a long-time resident on campus; 
Whereas Millie never tired of showing visitors around her neighborhood—the Adamany Undergraduate Library, the Hilberry Theatre, and the Walter P. Reuther Library of Wayne State University; 
Whereas Millie thrived in the academic environment enriched by Wayne State University students; 
Whereas whether discussing mathematics with teenagers in Wayne State University’s Math Corps or strategizing at the United Nations Conferences on Women about the plight of sweatshop workers, Millie’s capacity for connecting with people was unmatched; 
Whereas Millie was inducted into the Michigan Women’s Hall of Fame and was an original member of the board of the Michigan Women’s Foundation; 
Whereas Millie served in various leadership roles in a wide variety of national and State organizations such as the Michigan Women’s Political Caucus, Coalition for Labor Union Women (CLUW), EMILY’s List, and the American Civil Liberties Union (ACLU); 
Whereas Millie served on the peer review board of Blue Cross; 
Whereas Millie also was an active member of the First Unitarian Universalist Church in Detroit; and 
Whereas the nation mourns the death of Mildred McWilliams Millie Jeffrey: Now, therefore be it 
 
That the House of Representatives honors the life of Mildred McWilliams Millie Jeffrey and her contributions to her community and to the nation. 
 
